Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status as Continuation
This application discloses and claims only subject matter disclosed in prior US 10547013 and US 9859510, effectively filed 5/15/15, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim(s) 1-20 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 9859510.
‘510 (claims 1-20) meets instant claims 1-20 in an anticipatory manner, because it discloses (particularly claims 11) an composition and a OLED layer comprising thereof for lighting panel/OLED comprising the claimed compound and host. 

Claim(s) 1-20 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 9859540.
‘540 (claims 1-20) meets instant claims 1-20 in an anticipatory manner, because it discloses (particularly claims 11) an composition and a OLED layer comprising thereof for lighting panel/OLED comprising the claimed compound and host. 

Claim(s) 1-20 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 10547013.
‘013(claims 1-20) meets instant claims 1-20 in an anticipatory manner, because it discloses (particularly claims 17) an composition and a OLED layer comprising thereof for lighting panel/OLED comprising the claimed compound and host.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 11-12, 15-18 and 20 is(are) rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Noh et al. (US 20140158998) listed on IDS.
Noh (claims, abs., 1-12, figures, examples, 28-57, 87, 156-163, 218, 221, 230-244) discloses an OLED display comprising an emissive layer comprising an emissive organometallic complex and a carbazole (CBP) host material (a formulation) between anode and cathode and

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

Claim(s) 1-2, 4-5, 10-18 and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 20130324721).
Inoue (claims, abs., figures, embodiments, 11-12, 17, 61-63,  80, 94-95) discloses an OLED display comprising an emissive layer comprising an emissive organometallic complex and a carbazole (such as CO11, the laundry list case law may apply to meet claim 18) host material (a formulation) between anode and cathode.  The complex disclosed particularly in [080] such as the follwing meets the claimed one:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 . The benzene ring can be considered as the claimed R3 and R4 being alkenyl and joined to form into a ring.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Claim(s) 1-2, 11-18, and 20 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 20160164007, eff. f/d: 12/03/14) listed on IDS.
Lin (claims, abs., 8, 15, 111, 27, figures, 129) discloses an OLED display comprising an emissive layer comprising an emissive dopant and a carbazole (TCTA) host material (a formulation) between anode and cathode and 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The structure is an isomer of claimed one, such as the 3rd one in row 1 of claim 1.  Case law holds that other structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers prima facie obvious).); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    
	
Claim(s) 15 and 19 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Rayabarapu et al. (US 20120061654) in view of Noh et al. (US 20140158998) listed on IDS.
As to claims 15 and 19, Rayabarapu (claims, abs., 29-30, figures, 44, examples) discloses an OLED display for television comprising an emissive layer comprising an emissive dopant and the following host material that embraces a species of claim 19 (pg.97, col2:row2) between anode and cathode:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Rayabarapu is silent on the claimed emissive dopant.

Therefore, as to claims 15 and 19, it would have been obvious to one of ordinary skill in the art to have modified the OLED layer disclosed by Rayabarapu and replaced emissive dopant with the one in view of Noh, because the resultant OLED would yield improved phosphorescent characteristics.	

Claim(s) 15 and 19 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Rayabarapu et al. (US 20120061654) in view of Lin et al. (US 20160164007, eff. f/d: 12/03/14), both listed on IDS.
As to claims 15 and 19, Rayabarapu (claims, abs., 29-30, figures, 44, examples) discloses an OLED display for television comprising an emissive layer comprising an emissive dopant and the following host material that embraces a species of claim 19 (pg.97, col2:row2) between anode and cathode:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Rayabarapu is silent on the claimed emissive dopant.
Disclosure of Lin is adequately set forth in ¶6 and is incorporated herein by reference.  Lin further discloses the emissive dopant is easy to be purified by sublimation and facilitate the electrons recombining with holes to form excitons and improves luminous efficiency.
Therefore, as to claims 15 and 19, it would have been obvious to one of ordinary skill in the art to have modified the OLED layer disclosed by Rayabarapu and replaced emissive dopant with the one in view of Lin, because the resultant OLED would yield improved luminous efficiency and purification of raw material.	

Claim(s) 15 and 19 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Rayabarapu et al. (US 20120061654) in view of Inoue et al. (US 20130324721).
As to claims 15 and 19, Rayabarapu (claims, abs., 29-30, figures, 44, examples) discloses an OLED display for television comprising an emissive layer comprising an emissive dopant and the following host material that embraces a species of claim 19 (pg.97, col2:row2) between anode and cathode:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Rayabarapu is silent on the claimed emissive complex.
Disclosure of Inoue et al. is adequately set forth in ¶5 and is incorporated herein by reference.  Inoue further discloses the organometallic complex in which a benzofuropyrimidine derivative is coordinated to a metal emits phosphorescence. Further, the present inventors have found that a light-emitting element including the organometallic complex between a pair of electrodes emits phosphorescence by application of a voltage and has high reliability.
Therefore, as to claims 15 and 19, it would have been obvious to one of ordinary skill in the art to have modified the OLED layer disclosed by Rayabarapu and replaced emissive complex with the one in view of Inoue, because the resultant OLED would yield improved reliability.	

	Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766